DETAILED ACTION
	This Non-Final office action is in response to the application filed on March 14, 2014, the response to the Restriction/Election requirement received on October 4, 2016, the response filed on April 17, 2017, the response from the Patent Trial and Appeal Board Affirming the Examiner, the Request for Continued Examination filed on November 18, 2019, the amendments to the claims filed on June 8, 2020, and the Request for Continued Examination filed on January 21, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 and 19-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of receive a payment token request, including identification associating the with a payment account; generate a payment token associated with the payment account based on receiving the payment token request; send the payment token; receive a payment request including information from the payment token from a consumer; determine that the payment request is valid based at least in part on comparing the information from the payment token with the payment token generated in response to the payment token request; in response to determining the validity of the payment request, retrieve, based at least in part on the payment token, payment information associated with the payment account; authorize the payment request using the retrieved payment information; and in response to authorizing the payment request, send a payment confirmation to the consumer.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A payment collection method recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server, mobile electronic device, and a consumer engagement device with an optical scanner in Claim 10 is just applying generic computer components to the recited abstract limitations.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite server, mobile electronic device, and a consumer engagement device with an optical scanner in Claim 10. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0010, 0016, 0045] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 10 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 11, 12, and 19-21 further define the abstract idea that is present in their respective independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11, 12, and 19-21 are directed to an abstract idea.  Thus, the claims 10-12 and 19-21 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without, “mobile app 205A” and “the CED may obtain a payment token from the customer (e.g., via the CED’s camera, via the CED’s barcode scanner)”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). These elements are critical to the invention since the instant claims recite, “receive, from a customer engagement device, an electronic payment request including information from the electronic payment token that was transferred from the mobile device and to the customer engagement device” in lines 10-12, yet fails to include that the customer must select a mobile payment app on their mobile device, which then generates a QR code as a payment token and that the customer must then present the QR code to the camera or scanner of the CED to pay for the item.  

While the amended claim now recites, “the mobile device, via a mobile application, generates a QR code corresponding to the electronic payment token; and the QR code is inputted through from mobile application via an optical scanner of the customer engagement device” in lines 25-28, this fails to remedy the problems from the recitation in lines 10-12. The amendment to the claims does not set forth or positively recite that the customer actively selects a mobile app on their mobile device, that it is the selection of that app then generates the QR code as a payment token and that the customer must then present the QR code to the camera or scanner of the CED to pay for the item.  Instead, the recitation from lines 25-28 sets forth that after a payment confirmation is sent to the consumer engagement device a QR code was generated corresponding to the payment token and that at some point the QR code was imputed through an optical scanner of the CED.

However, without actively selecting the mobile app, there is no generation of a token to transmit to the CED.  Without actively presenting of the token to the CED there is no transfer of the payment token.  Without actively presenting the payment token to the optical scanner, there is no capturing of the payment token to be sent to the server.  Therefore without these essential elements/steps the claimed invention cannot be performed.  See paragraphs [0052-0058].  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the customer launching the application, presenting the token to the CED, and the CED capturing the token.  Without these steps the recitation, “receive, from a customer engagement device, an electronic payment request including information from the electronic payment token that was transferred from the mobile device and to the customer engagement device” in lines 10-12 does not explain how the electronic payment token is retrieved or transferred from the mobile payment device (see Specification paragraphs [0052-0058]).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 2008/0243702 (Hart et al. ‘702) in view of U.S. PGPub. No. 2012/0209749 (Hammad et al. ‘749).

Re Claim 10:  Hart et al. ‘702 disclose a computer-implemented payment collection method, comprising: at a server comprising a processor and memory storing instructions that, when executed by the processor, cause the server to: electronically receive an electronic payment token request (302) from a mobile electronic device (202) including a mobile device identification associating the mobile electronic device with a payment account (Figure 2, 202, 208; Figure 3, 302, 304); electronically generate an electronic payment token associated with the payment account based on receiving the payment token request (Figure 3, 318, 320); receive, from a customer engagement device, an electronic payment request including information from the electronic payment token that was transferred from the mobile device and to the customer engagement device (Figure 4; 402); determine that the electronic payment request is valid based at least in part on comparing the information from the electronic payment token with the electronic payment token generated in response to the payment token request (Figure 4, 404, 406); in response to determining the validity of the electronic payment request, retrieve, based at least in part on the electronic payment token, payment information associated with the payment account (Figure 4, 408, 410); authorize the electronic payment request using the retrieved payment information (Figure 4, 412); wherein: the mobile device, via a mobile application, generates a QR code corresponding to the electronic payment token (paragraphs [0027, 0052]; Figure 3, 320); and the QR code is inputted through from mobile application via an optical scanner of the customer engagement device (paragraph [0082; Figure 4, 402, 404).

Hart et al. ‘702 disclose the computer-implemented payment collection method substantially as claimed with the exception of including send, across an electronic network, the electronic payment token to the mobile electronic device; and in response to authorizing the electronic payment request, send a payment confirmation to the consumer engagement device.  Hammad et al. ‘749 disclose sending an electronic payment token across an electronic network to a mobile electronic device (paragraphs [0026, 0126, 0176) and a payment confirmation to the consumer engagement device (abstract, e.g. “purchase receipt confirming the processing of the user purchase transaction”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hart et al. ‘702, in view of the teachings of Hammad et al. ‘749, to include sending an electronic payment token across an electronic network to a mobile electronic device and a payment confirmation to the consumer engagement device for the basic reason of combining known methods to yield the predictable result of a more secure purchase (Hammad et al. ‘749:  paragraph [0024], e.g. “without revealing any financial or personal information about the user”).

Re Claim 11:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the retrieved payment information is associated with a default payment method (Hammad et al. ‘749: paragraph [0041], e.g. “the user may have set default options for which card, bank account, etc. to use”).
Re Claim 12:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the retrieved payment information is associated with a customer-selected payment method (Hammad et al. ‘749: paragraph [0041], e.g. “the user may have set default options for which card, bank account, etc. to use”).

Re Claim 19:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the electronic payment token is a near field communication (NFC) token (Hammad et al. ‘749: paragraph [0026], e.g. near-field communications).

Re Claim 20:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the electronic payment token is configured to be outputted by the mobile electronic device and detected by the consumer engagement device (Hammad et al. ‘749: paragraphs [0026, 0056]).

Re Claim 21:  Hart et al. ‘702 in view of Hammad et al. ‘749 disclose the method substantially as claimed in supra including that the consumer engagement device is associated with a merchant (Hart et al. ‘702: 404); and the mobile electronic device is associated with a customer of the merchant (Hart et al. ‘702: 202).
                                                                                                                                                                                            

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record that the claims now contain, “the mobile device, via a mobile application…via an optical scanner of the customer engagement device” (Remarks, page 6) are acknowledged, however they are not persuasive.  However, applicant’s claim amendments fail to positiviely recite the claimed elements as actually performing any of the steps of actively selecting the mobile app, actively presenting of the token to the CED, or actively presenting the payment token to the optical scanner.  Therefore, it is unclear who the appended claim elements are actively performing any of the method steps of the claims.  Please see the 35 USC 112 (a) and (b) rejections as advanced above.  

Applicant’s arguments regarding Step 2A – Prong One and Step 2A – Prong Two (Remarks, page 6) are acknowledged however they are not persuasive.  Specifically, please see the revised 35 USC 101 rejection and the 35 USC 112 (a) and (b) rejections regarding essential subject matter not in the claims and missing elements and steps in the claim language, as advanced above.  

Applicant’s arguments regarding the 35 USC 112 (a) and (b) rejections (Remarks, page 7), are acknowledged, however they are not persuasive.  Please see the updated rejection, in view of applicant’s amendments, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
2/4/2021
/LINDSAY M MAGUIRE/
Primary Examiner, Art Unit 3693